Case: 16-40319      Document: 00513685731         Page: 1    Date Filed: 09/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 16-40319
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                       September 20, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

EULOGIO MARTINEZ-ARELLANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-896-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Eulogio Martinez-
Arellano has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Martinez-Arellano has filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Martinez-Arellano’s response. We concur with counsel’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40319      Document: 00513685731   Page: 2   Date Filed: 09/20/2016


                                 No. 16-40319

assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2